 

Case 2:19-cr-00163-Z-BR Document 46 Filed 07/13/20 Page {OT I QaUBIGTREST couRT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JUL 1 3 2020
UNITED STATES OF AMERICA CLERK, US. DISTRICT COURR.
ae By_______ess ys
Plaintiff, § y Deputy
§
v. § 2:19-CR-163-Z-BR-(1)
§
DERIUS LAMONT MARSH §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 24, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Derius Lamont Marsh filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Derius Lamont Marsh was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Derius Lamont Marsh; and
ADJUDGES Defendant Derius Lamont Marsh guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Meemen

MAT Ew J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, July /3 , 2020.

 
